Citation Nr: 1216542	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating, effective May 31, 2006.

In an August 2007 rating decision of the RO in Detroit, Michigan, the evaluation for PTSD was increased to 50 percent effective May 31, 2006. The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal. In AB v. Brown, 6 Vet. App. 35, the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continued and was returned to the Board for further appellate review.

In a February 2011 decision, the Board denied the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD. The Veteran appealed the Board's decision to the Court. By order dated December 2011, the Court granted a Joint Motion for Remand, vacated the February 2011 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Pursuant to the December 2011 Joint Motion for Remand, and upon preliminary review of the record with respect to the Veteran's claim on appeal, further development is required prior to final appellate review. 

The evidentiary record includes VA outpatient treatment records from December 2006 to March 2008. As noted by the Court in the December 2011 Joint Motion for Remand, the Veteran subsequently submitted a February 2009 response to a notice request indicating that "current, past, and ongoing treatment [and] information can be obtained from VA records." Thereafter, in a February 2009 supplemental statement of the case (SSOC), the RO noted the Veteran reported in a letter received in February 2009 that all treatment records were in VA possession. The Court held, in pertinent part, that "the Board should associate with the claims file all VA medical records related to the [Veteran's] treatment related for his PTSD from March 2008." 

In light of the Court's decision in the Joint Motion for Remand and review of the evidentiary record, the Board finds that Veteran's outstanding VA outpatient treatment records related to his PTSD, from March 2008 to the present, should be obtained and associated with the claims file.

Furthermore, since VA undertook to provide a VA medical examination for the claim on appeal, the Board must ensure it is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran's last VA examination for his service-connected PTSD was in May 2008. The May 2008 VA examination report is inadequate in light of the potentially relevant outstanding VA outpatient treatment records from March 2008 to the present, as well as a January 2012 statement, in which the Veteran reported he did not inform the VA examiner that he tried to commit suicide on three separate occasions and is currently under the care of a psychiatrist in mental health at a VA facility in Detroit. Thus, the Board finds an additional examination is necessary to ascertain the current severity and impairment of the Veteran's service-connected psychiatric disability. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's service-connected PTSD, to include from a VA facility in Detroit, Michigan, from March 2008, the date of the most recent treatment record, to the present. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Schedule the Veteran for the appropriate examination to determine the current severity of his service-connected PTSD. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished. The Veteran's claims file must be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished.

All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 should be assessed and documented. The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; obsessional rituals; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place. The examiner must also discuss any additional symptoms related to the Veteran's service-connected PTSD. The examiner should include a Global Assessment Functioning (GAF) Scale score with an explanation of what the assigned score represents.  

The VA examiner must provide a full explanation for any rendered opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiner cannot provide the requested information and explanation without resort to speculation, it must be so stated with reasons why. 

3. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is/are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




